Citation Nr: 1712151	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-47 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to restoration of a disability rating of 50 percent for diabetic retinopathy.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

3.  Entitlement to special adapted housing and/or special home adaption.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to June 1985.  The Veteran died on December [redacted], 2015.  The appellant in this case is the Veteran's surviving spouse.  She filed for substitution for the Veteran's appellate claims in January 2016 and VA issued a memorandum in August 2016 which formally recognized her as a valid substitute.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claims currently resides with the Phoenix, Arizona RO.

The appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of this hearing has been associated with the claims file.

During that hearing, the appellant's representative noted that additional evidence had been submitted and verbally indicated that the appellant wished to waive initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  The request was reduced to writing as part of the hearing transcript and the Board concludes that it may proceed with adjudication of the claims.

As an initial matter, the Board notes that during the aforementioned Board hearing the appellant contended that the issue of entitlement to service connection for traumatic brain injury (TBI) as secondary to the Veteran's service-connected disabilities was before the Board.  As will be discussed in greater detail below, however, such a claim was not implicitly or explicitly raised during the Veteran's lifetime.  The undersigned permitted the appellant to discuss the issue during the Board hearing, but made clear that the Board was not necessarily taking jurisdiction of the claim and that a determination as to whether such an issue was in appellate status would be determined based on a complete review of the record.  Therefore, the facts of this case are readily distinguished from the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009) because in this appeal the appellant was not wrongly misled into believing that she or the Veteran had perfected an appeal to the Board.  The Board finds that neither the Veteran nor appellant has perfected an appeal with respect to the claim for entitlement to service connection for TBI as required pursuant to 38 C.F.R. § 20.1103 and, therefore, this issue is not on appeal.  Furthermore, no issue of entitlement to service connection for TBI was raised during the Veteran's lifetime and, as such, referral of such a claim for AOJ consideration is not warranted.  See 38 U.S.C.A. § 5121A (West 2014).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

Prior to the Veteran's death, the issues of entitlement to non-service connected pension and entitlement to aid and attendance / housebound were raised by the record in September 2015 filings, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDINGS OF FACT

1.  In an August 2009 rating decision, the RO reduced the Veteran's disability rating for diabetic retinopathy from 50 percent to 10 percent, effective November 1, 2009, based on examination findings showing an improvement in the disability. 

2.  The 50 percent rating for the Veteran's diabetic retinopathy had been in effect since November 2006, which was less than five years.

3.  The RO complied with the procedural requirements for reducing the Veteran's rating for diabetic retinopathy, to include providing proper notification of the proposal to reduce the disability rating and providing the Veteran the opportunity for a hearing and to submit evidence.

4.  The medical examination used to reduce the diabetic retinopathy disability rating was as full and complete as that which served as the basis for the award of the 50 percent rating in a June 2007 rating decision.

5.  The Veteran met the percentage requirements for TDIU, as he had a single service-connected disability rated at 40 percent and a combined disability rating of more than 70 percent.

6.  The Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation.

7.  Prior to his death, the Veteran did not have permanent loss of use of both lower extremities due to service-connected disability that precludes locomotion except with the aid of braces, crutches, canes, or wheelchair; blindness in both eyes; the loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion except with the aid of braces, crutches, canes, or wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

8.  The Veteran was not blind in either eye and did not have anatomical loss or loss of use of both hands due to service-connected disability.


CONCLUSIONS OF LAW

1.  Restoration of a disability rating of 50 percent for diabetic retinopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.321, 3.344, 4.79, Diagnostic Codes (DCs) 6000-6091 (2016); 38 C.F.R. § 4.84a, DCs 6099-6011, 6011-6077 (effective prior to December 10, 2008).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

3.  The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing are not met.  38 U.S.C.A. §§ 5103, 5107, 2101(a) (West 2014); 38 C.F.R. § 3.809 (2016).

4.  The criteria for a certificate of eligibility for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 5103, 5107, 2101(b) (West 2014); 38 C.F.R. § 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) and other Applicable Notice Requirements

As to the reduction issue on appeal, the Board notes that this appeal stems from disagreement with 38 C.F.R. § 3.105(e) reductions and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2016).  For this reason, the Board concludes that the VCAA does not apply. 

The Board further concludes that VA has complied with the notification and due process requirements applicable to reduction of ratings as mandated by 38 C.F.R. § 3.105(e).  Specifically, a January 2009 letter advised the Veteran of the proposed reduction.  The Veteran initially requested a hearing, but later indicated that in lieu of a hearing he would be satisfied with another VA examination, which was conducted in July 2009.  Following the rating decision that reduced the disability rating, the Veteran's claim was readjudicated in a Statement of the Case (SOC).  The SOC informed the Veteran of the relevant laws and regulations, to include the rating criteria applicable to his disability.  Additionally, the Veteran was afforded the opportunity to testify in support of his issues at a hearing and, as noted above, he ultimately declined the offered hearing.  The Veteran (and now the appellant) has been provided every opportunity to submit evidence and argument in support of his matters.  The purpose behind the notice requirement has been satisfied because the Veteran (and now the appellant) has been afforded a meaningful opportunity to participate effectively in the processing of the appeal.  Accordingly, the Board will proceed with a decision on the merits.

As to the other claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter to the Veteran in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented testimony.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Records from the Social Security Administration (SSA) have been associated with the claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran and appellant have at no time referenced outstanding records that he or she wanted VA to obtain or that they felt were relevant to the claims.    

The Veteran was afforded multiple VA examinations that discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria, to include his eligibility for TDIU and/or adaptive housing.  The examinations also discussed the impact of the disability on the Veteran's daily living and occupational functioning.  As such, the Board finds the reports sufficient on which to base a decision in this matter.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant Factual and Procedural Background

Private medical records document that the Veteran was involved in a motor vehicle accident in August 2006 and a CT scan showed traumatic subarachnoid hemorrhage with multiple punctate hemorrhages with perimesencephalic blood and a subdural along the tentorium.  The Veteran also had injuries to multiple other body systems.  Blood testing at hospital admission showed glucose levels of 122.  The Veteran was in a coma for an extended period of time prior to regaining consciousness.

In a September 2006 TDIU application, the Veteran indicated that his service-connected diabetes mellitus prevented him from securing or following any substantially gainful occupation.  In the remarks section, the claim indicated that the Veteran "can not work due to a closed head trauma from a car accident on 08/03/06."  

An October 2006 letter from a private physician stated that the Veteran was a patient and had "quite severe" diabetes mellitus and that he was unable to attend to his needs regarding diabetic management.  In an accompanying cover letter, the appellant stated, "I am faxing to you the letter you requested from [the Veteran's] doctor regarding how his diabetes is affected by his brain injury, which in return is keeping [him] from being employable.

An October 2006 letter from the Veteran's employer stated, in relevant part, "Everyone in this office was well aware of [the Veteran's] condition concerning diabetes.  We all kept an eye on him to make sure he was eating correctly and on time.  If he did not eat, you could see a dramatic effect on his person and his work ability.  We made arrangements for him to have a refrigerator in the office for his medications and he 'trained' several of us to administer his medication in case of an emergency.  We are all very concerned about [the Veteran's] health and well being along with job safety."

In an undated letter received by VA in October 2006, the appellant related that the Veteran had been in a motor vehicle accident leaving a Home Depot in August 2006.  A car that allegedly was being chased by another vehicle at a high rate of speed went out of control and struck the Veteran's passenger car door at 55 miles per hour.  The Veteran had been in a coma for several weeks and currently was in a rehabilitation facility.

A November 2006 statement from a private physician indicated that the Veteran had diagnoses of severe traumatic brain injury (TBI), cognitive disorder, severe dysphagia and dysarthria, and hemiplegia.  He was severely neurologically and functionally impaired and the physician believed that the Veteran was permanently and totally disabled from meaningful work for life.

A November 2006 letter from the Veteran's representative stated, in relevant part, "Due to the severe injuries he has suffered as a result of a traumatic accident, the veteran is unable to appropriately manage his service connected diabetes Type I and paralysis of bilateral popliteal nerve disabilities and as a result is suffering from a multitude of residuals due to the increased symptomology of these service connected disabilities, and compromised state of his immune system."

An April 2007 VA examination report indicated that the Veteran had been involved in a motor vehicle accident in April 2007, which had resulted in a severe TBI with the need for chronic continuous assistance in self care because of an inability or difficulty swallowing food and verbally communicating.  A May 2007 VA diabetes examination also attributed the Veteran's problems with movement and self-care to the residuals of the motor vehicle accident and did not suggest that the diabetes mellitus or other service-connected disabilities played any role in the accident.

A June 2007 rating decision, in relevant part, granted entitlement to service connection for diabetic retinopathy and assigned a 50 percent rating, effective November 20, 2006.  In an August 2007 rating decision, the Veteran was found to be incompetent to handle the disbursement of funds.  

A December 2007 examination for housebound status or permanent need for regular aid and attendance included a diagnosis of severe disability secondary to severe brain injury sustained in a motor vehicle accident in August 2006.  

A March 2008 private rehabilitation record indicated that prior to his 2006 motor vehicle accident the Veteran enjoyed drawing, watercolor painting, football, architecture, and spending time with his wife eating out and going to movies.  He also worked out three times per week at a gym.

A June 2008 TDIU claim attributed his inability to work to diabetic neuropathy, as well as bladder and leg problems.  

An August 2008 VA diabetes mellitus examination indicated that the Veteran's blood sugar levels had not been a problem recently, but that he was being considered for resumption of an insulin pump that he had used years ago.  The Veteran did not have to restrict his activities due to his diabetes.  The examination report also noted that the Veteran and his wife raised the issue of the contribution that his diabetic peripheral neuropathy had on his failure to progress with his efforts at ambulation.  The examiner stated, "The major neurologic problems certainly are from the brain injury, but it is likely that there is some contribution of the neuropathy to limit the progress of his therapy, related to the sensory loss at least in the left lower extremity (on the right, it appears that the traumatic brain injury is more the overwhelming factor)."  A November 2008 VA medical opinion indicated that in the absence of the TBI his diabetes would allow him to drive, but he would not be able to drive a commercial vehicle.  In addition, in the absence of the TBI he would be limited in his standing, walking, and activities where balance was an issue due to severe neuropathy of the lower extremities.  That said, he would be able to engage in sedentary employment.  A December 2008 VA eye examination report concluded that the Veteran's vision was mildly impaired due to cataracts, but that employment not requiring fine visual acuity and sedentary employment both would be possible.

An April 2009 application for specially adapted housing or special home adaption grant indicated that the Veteran wanted to make his home more wheelchair accessible, including: sinks, toilet, expanded sidewalks, and pocket doors.

A September 2009 VA treatment record indicated that the physician concluded that the Veteran had impaired ambulation in part due to his peripheral neuropathy that was reasonably attributable to his diabetes.  The combination of the peripheral neuropathy and TBI residuals severely impaired the Veteran's gait and rendered walking unsafe as he was subject to falls and injury.  The note concluded, "Because the neuropathy derives of the diabetes, he ought to be eligible, in my estimation, for grant money's [sic] which may be used to modify his home environment."

A November 2009 letter from the Veteran continued to argue that he warranted a 100 percent disability rating based on his diabetes mellitus and residuals thereof, with no mention of the TBI.  In another letter from the same month, the Veteran argued that, "I have the legal right to state that if it wasn't for my Diabetes Mellitus (diagnosed while serving in the Navy 25 years ago), my physical disability outcome from the accident would have been far less and a strong possibility that I would be walking again and would have gained the use of my right arm and back to my previous employment as a construction manager... It was my diabetes and the toll it has taken on my organs and body for the past quarter of a century that kept my body from healing to its full potential after the automobile accident."  (Emphasis in the original.)

A March 2013 VA diabetes mellitus examination report included a notation of review of the claims file.  There was a notation of a diagnosis of diabetes mellitus that was managed by a restricted diet, prescribed oral hypoglycemic agent, and the use of an insulin pump.  The diabetes did not require the regulation of activities and he required diabetic care 2 times per month.  There were no related hospitalizations for diabetic reactions.  The diabetes and related diabetic retinopathy did not have an impact on the Veteran's ability to work.  

A March 2013 VA peripheral neuropathy examination report noted a diagnosis of bilateral lower extremity peripheral neuropathy.  The Veteran reported a more than 10 year history of numbness in the bilateral lower extremities prior to his 2006 motor vehicle accident.  There was noted severe bilateral lower extremity numbness.  There was slightly decreased muscle strength in the right lower extremity and normal muscle strength in the left lower extremity.  Reflexes were decreased in the bilateral lower extremities.  Light touch sensation was decreased in right lower extremity and normal in the left lower extremity.  Position sense, vibration sense, and cold sensation were decreased in the bilateral lower extremities.  There was no muscle atrophy.  The bilateral lower extremity peripheral neuropathy did affect the Veteran's ability to work, as the Veteran reported that his former work as a construction manager included difficulty walking due to the neuropathy.

In a March 2013 VA kidney examination, the Veteran reported chronic urinary retention with loss of bladder function, which appeared to have started prior to the 2006 motor vehicle accident.  The etiology was unclear and the Veteran's wife was unclear as to whether a diagnosis had been made prior to the accident.  

A March 2013 VA eye examination report included the examiner's conclusion that neither the Veteran's cataracts nor mild diabetic retinopathy (both of which were associated with his diabetes) limited his ability to work.

A June 2014 VA medical opinion indicated review of the Veteran's medical records and concluded that it was at least as likely as not that the loss of use of the Veteran's legs was due to his severe non-service connected TBI residuals.  The rationale discussed the Veteran's hospital admission note in August 2006 following the motor vehicle accident and CT scan showing a severe TBI.  Records indicated that the Veteran had residual weakness in the right upper and lower extremities due to the TBI with right-sided hemiparesis.  He was unable to use the right lower extremity due to the TBI and could not use the left lower extremity due to his inability to use the right lower extremity.

In a December 2015 statement, the appellant described her understanding of the 2006 motor vehicle accident involving the Veteran.  Specifically, he was turning left out of the Home Depot parking lot when an intoxicated individual in a speeding vehicle real-ended a truck, which was pushed into the passenger door of the Veteran's car and caused the car to smash into a light pole at an estimated 55 miles per hour.

During her November 2016 Board hearing, the appellant stated that whenever the Veteran had a diabetic reaction involving either high or low blood sugar that he "always had problems focusing with his eyes."  He had difficulty using a computer and it would generally take him longer to complete activities.  The appellant believed that the Veteran overextended himself and put too great a strain on his eyes and that when he got home from work he often had to take a nap.  He also had to turn off the lights in a room in order to use the computer.  She was unaware of the Veteran missing any work due to his eye problems.  At the time of his accident, the Veteran was working full-time for a school district as a construction superintendent.  The Veteran initially took the job because he needed less stress and fewer working hours, which that job provided.  In addition, the appellant indicated that the Veteran oftentimes "would have to leave the office and go sleep in his work truck if he wasn't feeling well.  And there were times, um, times that he, uh, probably missed at least three days a month, um, because of problems with his diabetes that led to, um, immune - his immune system was very low.  So he would catch colds or the flu really easily and being a diabetic it would be - escalate into, um, not able to control his blood sugar.  So hence someone that could go to work with a cold, [the Veteran] wasn't able to go to work and function."  The Veteran left his prior job as an architect after only 4 months due to the stressful work environment that led to spikes of high or low blood sugars.  He was given a hard time when he had to miss work due to the sugar regulation problems.  At his final job as construction superintendent they were able to accommodate his health issues and allowed him to go to the restroom or to lie down as needed.  The appellant contended that the 2006 motor vehicle accident caused the Veteran to be unemployable.  She claimed that on the evening of the accident the Veteran had a low blood sugar reaction, which the appellant believed impaired his vision and judgment in pulling out into traffic and resulting in the accident and consequent traumatic brain injury (TBI).  As evidence, the appellant noted that the couple was at dinner prior to the accident and that on entering the restaurant the Veteran needed a milkshake immediately and he was combative throughout dinner.  He tested his blood sugar, ordered a second milkshake, and had his dinner rushed so he could start eating quickly to bring his sugars back up.  The appellant believed that special adaptive housing benefits were warranted for the period following the Veteran's TBI.  

Reduction

The 50 percent rating for the Veteran's diabetic retinopathy was awarded by the RO in a June 2007 rating decision, effective from November 20, 2006, and was reduced to 10 percent, effective November 1, 2009, by the RO in the August 2009 rating decision. 

In rating reductions, when VA contemplates reducing an evaluation for a veteran's service-connected disability or disabilities, it must follow specific procedural steps prior to such discontinuance.  38 C.F.R. § 3.105(e).  As enumerated in 38 C.F.R. § 3.105(e), "[w]here the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons."  Id.  In addition, "[t]he beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level."  Id.  The beneficiary also will receive notification that "he or she will have an opportunity for a pre-determination hearing," 38 C.F.R. § 3.105(i), and thereafter, a "final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires."  See 38 C.F.R. §§ 3.105(e); 3.500(r). 

In addition to satisfying the procedures outlined above, the RO must gather evidence to establish that a rating reduction is proper.  Pertinent to the instant case, according to 38 C.F.R. § 3.344(c), where a rating or ratings have been in effect for less than five years, as here, "[r]eexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  38 C.F.R. § 3.344(c); see also Brown v. Brown, 5 Vet. App. 413, 417 (1993) (holding that five-year period in § 3.344(c) is to be measured from effective date of rating not from date of RO decision assigning that rating). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a net reduction of compensation payments currently being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his proper address of record of the contemplated action, furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).  As discussed above, the notice requirements were complied with in this case.

The Veteran's service-connected diabetic retinopathy (both prior and subsequent to the reduction) was rated under DC 7913-6076 for impairment of central visual acuity as a residual of diabetes mellitus.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  

Initially, the Board notes that VA amended its regulations for rating disabilities of the eye for all claims received on or after December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  In this case, a January 2009 rating decision proposed reducing the Veteran's 50 percent rating for diabetic retinopathy based on a November 2008 VA examination.  Despite the fact that the reduction occurred in an August 2009 rating decision, the Veteran's rating remains under the old rating code for the eye.  In light of the foregoing, the Board will consider both the old and new criteria in order to ascertain which version would accord him the highest rating.  The Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal, however rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  In any case, and as will be discussed in greater detail below, at the time of the August 2009 reduction the Veteran's bilateral diabetic retinopathy warranted no greater than a 10 percent disability rating under either the old or new rating criteria.

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008); 38 C.F.R. § 4.76 (2016).  

Eye impairment is rated on the basis of impairment of central visual acuity.  Prior to December 10, 2008, DCs 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.84a (2008).  From December 10, 2008, DCs 6061 - 6066 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.79 (2016).

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008); 38 C.F.R. § 4.79, DC 6066 (2016).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity of 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, DCs 6077, 6078 (2008); 38 C.F.R. § 4.79, DC 6066 (2016).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, DCs 6070, 6074, 6076, 6077, 6078 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, DCs, 6066, 6070, 6073, 6076 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076, 6078 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/200; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/200; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/200; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, DCs 6061, 6062, 6063, 6067, 6071 (2008); 38 C.F.R. § 4.79, DCs 6064 and 6065 (2016).

As discussed above, the Board has determined that the RO followed the proper procedures for rating reductions as required by 38 C.F.R. § 3.105(e); therefore, the Board must now determine whether the evidence of record supports such reduction.  The Board concludes that it does. 

Based on the findings of a May 2007 VA examination, a June 2007 rating decision granted entitlement to service connection for diabetic retinopathy and assigned a 50 percent disability rating, effective November 20, 2006, the date of claim.  The May 2007 VA examination report showed, in relevant part, best corrected near and distance visual acuity of 20/60 in the right eye and 20/150 in the left eye, which provided for a 40 percent rating with an additional 10 percent added based on continuous active pathology.

The January 2009 rating decision proposed to reduce the Veteran's disability rating for diabetic retinopathy to noncompensable, based on a November 2008 VA examination report that showed a best corrected distant visual acuity in the right eye of 20/40 and 20/50 for the left eye.  (The Board notes that best corrected near vision was 20/40 bilaterally and there was no visual field defect, diplopia, or strabismus.)  In addition, there was a nuclear cataract noted in each eye that mildly impaired the Veteran's vision bilaterally.  

The August 2009 rating decision that ultimately decreased the disability for diabetic retinopathy to 10 percent based on the findings of a July 2009 VA examination report that confirmed the diagnosis of mild non-proliferative diabetic retinopathy.  In addition, the Veteran's pigment dispersion syndrome, lens opacity, and saccadic extra-ocular movement were not caused by the service-connected diabetes.  A VA examination report addendum noted findings of best corrected distance (and near) vision of 20/30 for the right eye and 20/50 for the left eye.  

The Veteran (and now appellant) has argued that the rating for the diabetic retinopathy should not be reduced.  During her Board hearing the appellant discussed how the Veteran "always had problems focusing with his eyes."  He had difficulty using a computer and it would generally take him longer to complete activities.  The appellant believed that the Veteran overextended himself and put too great a strain on his eyes and that when he got home from work he often had to take a nap.  He also had to turn off the lights in a room in order to use the computer.    

It is important to note that, in addition to the relevant medical findings, the reductions were based upon the applicable rating criteria.  Having reviewed the record, the Board agrees with the ROs decision to reduce the disability rating assigned for the Veteran's diabetic retinopathy.  The objective evidence of record indicates a material improvement in the Veteran's disability. 

Specifically, subsequent November 2008 and July 2009 VA examination reports also included visual acuity findings that would warrant no greater than a 10 percent disability rating under either the old or revised DCs.  In addition, the Board notes that these findings are supported by a March 2013 VA examination report finding that showed best corrected near and distance vision as 20/70 in the right eye and 20/40 or better in the left eye, which would warrant only a 10 percent rating.  In addition, although there were findings of diplopia during the examination the problem specifically was attributed to residuals of the TBI.  

A September 2015 private treatment record included the Veteran's report that his eye problems were unchanged.  He complained of mild central blurred vision that was worse in the left eye than the right eye.  He denied pain, flashes, floaters, diplopia, irritation, discharge, vision loss, photophobia, or blind spots.  The Veteran's best corrected visual acuity was 20/50 in the right eye and 20/60 in the left eye.  The Board notes that this level of decreased visual acuity would warrant a 20 percent disability rating; however, the private treatment provider concluded that the decreased visual acuity, "is likely due to his previous traumatic brain injury and not his current degree of diabetic retinopathy or cataracts."  An October 2015 VA examination report also specifically attributed the Veteran's findings of best corrected visual acuity of 20/70 in each eye was due to the TBI.  Indeed, the examiner found no diabetic retinopathy on examination and noted that it was not uncommon for the diabetic retinopathy to resolve.  

As such, the subsequent records do not support a restoration of the Veteran's 50 percent disability rating or referral of a claim for increased rating, given that any worsening in visual acuity that would warrant greater than a 10 percent rating was medically attributed to the non-service connected TBI.

In summary, the Board finds that the reduction of the diabetic retinopathy disability rating from 50 percent to 10 percent was proper.  Here, the competent evidence establishes that there was improvement and such improvement warranted reduction.  38 C.F.R. § 3.344. 

Additional Considerations 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected diabetic retinopathy was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetic retinopathy with the established criteria shows that the rating criteria reasonably described the Veteran's disability level and symptomatology.  Specifically, the Veteran reported blurry vision in each eye.  The 10 percent rating contemplated these and other eye symptoms.  To the extent that the Veteran reported other problems during the applicable time period, such as diplopia, such symptoms were attributed to the non-service connected TBI and not as a residual of the service-connected diabetes mellitus.  Thus, the Veteran's assigned schedular rating was adequate to fully compensate him for his diabetic retinopathy.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted and that restoration of the 50 percent rating is not warranted on an extraschedular basis.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Board notes that the Veteran's service-connected disabilities included diabetes mellitus with nephropathy, rated as 40 percent disabling; right and left lower extremity peripheral neuropathy, each separately rated as 30 percent disabling; chronic urinary retention with loss of bladder function, rated as 30 percent disabling; and diabetic retinopathy, rated as 50 percent disabling prior to November 1, 2009, and as 10 percent disabling from that date.  The combined disability rating was 90 percent prior to November 1, 2009, and 80 percent from that date.  Therefore, the Veteran's service-connected disabilities met the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disability rendered him unemployable.

As discussed in the above sections, prior to his August 2006 motor vehicle accident the Veteran was able to work full-time as a construction superintendent.  To the extent that his service-connected disabilities affected his ability to work, his employer was able to accommodate the issues (such as allowing him to take naps as needed and keep a refrigerator in his office in order to better regulate his blood sugar levels).  Neither the Veteran nor the appellant has ever contended that prior to his August 2006 motor vehicle accident the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

After the August 2006 motor vehicle accident, the evidence clearly establishes that his resulting TBI and residuals were the cause of his unemployability.  Multiple medical professionals examined the Veteran and concluded that his service-connected disabilities would not have precluded at least sedentary employment, in the absence of his TBI.  To the extent that there was an increase in the Veteran's lower extremity neuropathy and diabetic retinopathy symptoms following the accident, the medical evidence is clear that the problems would not have precluded sedentary employment.  The diabetic retinopathy initially would have affected jobs requiring fine visual acuity; however, by the time of the January 2009 VA examination that was no longer the case.  The Board does not find that these limitations due to his service-connected disabilities would have rendered the Veteran unable to secure and follow a substantially gainful occupation.

As discussed above, the Board acknowledges the appellant's current argument that the Veteran's August 2006 motor vehicle accident and the resulting TBI were due to his service-connected diabetes mellitus.  Specifically, the appellant has argued that she believes the Veteran's low blood sugar earlier in the evening resulted in impaired vision and judgment that resulted in him misjudging the speed of the approaching motor vehicles and turning in front of them with the resulting accident and injuries.  Such a claim was not raised during the Veteran's life and as a substituted claimant the appellant can only continue claims made to VA prior to the Veteran's death.  38 U.S.C.A. § 5121A (West 2014).  As such, entitlement to TDIU cannot be granted based on disability due to the Veteran's TBI.  Even assuming that such a claim could be advanced by the appellant, there is no medical evidence to support such an assertion.  Indeed, blood testing following the accident showed slightly elevated blood sugars, which speaks against the appellant's contention that the accident occurred due to symptoms of low blood sugar.  For the foregoing reasons, entitlement to TDIU based on the Veteran's non-service connected TBI is not warranted.

In closing, the Board does not doubt that the Veteran's service-connected disabilities had some effect on his employability.  However, the 80 or 90 percent schedular rating in effect during the applicable time frame recognized significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) were of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


Specially Adapted Housing and Special Home Adaption Grant

The Veteran (and now the appellant) seeks a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant.

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010 and December 3, 2013.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010) and 78 Fed. Reg. 72,573-72,576 (December 3, 2013).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.

VA's General Counsel, in a precedential opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The final rulemaking provided specific applicability dates for some of the amended regulations, including: the revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004; the addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004 and the addition of paragraph (b)(6) to 38 C.F.R. § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008.  Here, although VA received the Veteran's claim for specially adapted housing or a special home adaption grant in April 2009, the 2010 amendments concerning qualifying disabilities affecting the upper extremities and severe burns do not apply to the Veteran's claim and the other changes do not affect the outcome of the current claim on appeal.  The Board recognizes that the 2013 amendments apply to all claims pending as of December 3, 2013, including the instant claim.  However, it is noted that the 2013 amendments added amyotrophic lateral sclerosis (ALS) to the disabilities satisfying the definition of a disability subject to the provisions of 38 C.F.R. § 3.809 and made other changes that do not affect the outcome of the current claim on appeal.

Specially Adapted Housing

Under the regulations effective prior to October 25, 2010, a certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (a), (b) (2009).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2009).


Special Home Adaptation

Under the regulations effective prior to October 25, 2010, a certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(1); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2009); 75 Fed. Reg. 57859 (September 23, 2010).

38 C.F.R. § 3.809a(a) provides that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once.

The term "loss of use" of a hand or foot constitutes that condition where no effective function remains other than that which would be "equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis."  38 C.F.R. §§ 3.350(a)(2), 4.63 (2009).

Examples which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more.  Also considered as loss of use of a foot is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) (2009).

It is noted that the amendments effective in 2010 apply to the 38 C.F.R. § 3.809a(b) introductory text with respect to applications received by VA on or after December 10, 2004.  The addition of 38 C.F.R. § 3.809a(b)(2)(ii) to (iv) pertaining to severe burns as qualifying disabilities apply to all applications received on or after July 30, 2008.  In this case, the amendments to the introductory test and the addition of severe burns do not affect the outcome of this appeal.

Analysis

The Veteran (and now the appellant) seeks a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant.  Essentially, the Veteran or appellant requests assistance in renovating the home to make it more wheelchair accessible, including: sinks, toilet, expanded sidewalks, and pocket doors. 

As discussed above, the Veteran's service-connected disabilities included diabetes mellitus with nephropathy, rated as 40 percent disabling; right and left lower extremity peripheral neuropathy, each separately rated as 30 percent disabling; chronic urinary retention with loss of bladder function, rated as 30 percent disabling; and diabetic retinopathy, rated as 50 percent disabling prior to November 1, 2009, and as 10 percent disabling from that date.  The combined disability rating was 90 percent prior to November 1, 2009, and 80 percent from that date.

For a more complete recitation of the applicable facts to the case, see above.

The Board finds that the preponderance of the evidence is against the claims because the evidence does not show that the Veteran's service-connected disabilities resulted in the loss or loss of use of one or both lower extremities, the loss or loss of use of both hands, blindness in either eye, or affect balance or propulsion to the extent contemplated for the grant of specially adapted housing or a special home adaption grant.  As discussed above, the Veteran's service-connected peripheral neuropathy resulted in numbness, tingling, and sensory problems with the lower extremity, but he would have been able to use them effectively if not for the non-service connected TBI residuals.  Similarly, the symptoms attributable to the Veteran's diabetic retinopathy did not result in blindness in either eye.  The Veteran's confinement to a wheelchair was solely due to the non-service connected TBI residuals.  Although the Board is sympathetic to the Veteran's and appellant's claims and contentions and their desire to improve the usability of the home, his service-connected disabilities are not of the type and do not result in the symptomatology for which specially adapted housing or a special adaptive housing grant is warranted. 

Consequently, the Board must conclude that the requirements for a certificate of eligibility for assistance in acquiring specially adapted housing and a certificate of eligibility for assistance in acquiring a special home adaptation grant have not been met.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for eligibility for assistance in acquiring specially adapted housing or a certificate of eligibility for assistance in acquiring a special home adaptation grant is denied.  See 38 U.S.C.A §5107.



ORDER

Restoration of a 50 percent rating for diabetic retinopathy is denied.

Entitlement to TDIU is denied.

Entitlement to special adapted housing and/or special home adaption is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


